
	
		I
		111th CONGRESS
		2d Session
		H. R. 5641
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to enter into contracts for the transfer of
		  veterans to non-Department adult foster homes for veterans who are unable to
		  live independently.
	
	
		1.Short titleThis Act may be cited as the
			 Heroes at Home
			 Act.
		2.Secretary of
			 Veterans Affairs contract authority for transfer of veterans non-Department
			 adult foster homesSection
			 1720 of title 38, United States Code, is amended by adding at the end the
			 following new subsection:
			
				(h)(1)At the request of a veteran who is eligible
				to be transferred to a non-Department nursing home under this section, the
				Secretary may transfer the veteran to an adult foster home that meets
				Department standards at the expense of the United States pursuant to a contract
				entered into between the Secretary and the adult foster home for such purpose.
				A veteran who is transferred to an adult foster home under this subsection
				shall agree, as a condition of such transfer, to accept home health services
				furnished by the Secretary under section 1717 of this title.
					(2)For purposes of this subsection, the
				term adult foster home means a home designed to provide
				non-institutional, long-term, supportive care for veterans who are unable to
				live independently and prefer a family
				setting.
					.
		
